  Case 1:18-cv-01878-CFC Document 5 Filed 06/02/20 Page 1 of 2 PageID #: 67




                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF DELAWARE


   KATHLEEN HOUSEMAN, derivatively
   on behalf of SKECHERS USA, INC.,

                       Plaintiff,                 Case No.: 1:18-cv-01878-CFC

        v.                                        PLAINTIFF’S NOTICE OF VOLUNTARY
                                                  DISMISSAL
   ROBERT GREENBERG, MICHAEL
   GREENBERG, JOHN VANDEMORE,
   DAVID WEINBERG, JEFFREY
   GREENBERG, MORTON ERLICH,
   GEYER KOSINSKI, RICK RAPPAPORT,
   ROBERT SISKIND, and THOMAS
   WALSH,

                       Defendants,

        -and-

   SKECHERS USA, INC.,

                       Nominal Defendant.


TO: ALL PARTIES AND THEIR ATTORNEYS OF RECORD

       PLEASE TAKE NOTICE that plaintiff Kathleen Houseman (“Plaintiff”), derivatively on

behalf of Skechers USA, Inc. (“Skechers”), hereby voluntarily dismisses, with prejudice as to

herself, but without prejudice to other Skechers shareholders, all claims and causes of action

against all defendants in this action, and with each side to bear its own costs in connection with

the action. No defendant has filed or served an answer or responsive motion. Notice of the

voluntary dismissal to shareholders (see Federal Rules of Civil Procedure Rule 23.1(c)) is not

required here because: (i) there has been no settlement or compromise of the action; (ii) there has

been no collusion among the parties; (iii) neither Plaintiff nor her counsel has received or will

receive directly or indirectly any consideration from defendants for the dismissal; and (iv) the
  Case 1:18-cv-01878-CFC Document 5 Filed 06/02/20 Page 2 of 2 PageID #: 68




dismissal is without prejudice to other Skechers shareholders, who remain free to pursue these

claims in the same or a similar action in the future.

Dated: June 2, 2020                           Respectfully Submitted,

                                              RIGRODSKY & LONG, P.A.


                                               /s/ Brian D. Long____________
                                               Brian D. Long (#4347)
                                               Gina M. Serra (#5387)
                                               300 Delaware Avenue, Suite 1220
                                               Wilmington, DE 19801
                                               Telephone: 302-295-5310
                                               Fax: (302) 654-7530
                                               Email: BDL@rl-legal.com
                                                       GMS@rl-legal.com

 OF COUNSEL                                    Counsel for Plaintiff


 BRAGAR EAGEL & SQUIRE, P.C.
 Marion C. Passmore
 Melissa A. Fortunato
 885 Third Avenue, Suite 3040
 New York, New York 10022
 Telephone: (212) 308- 5858
 Fax: (212) 214-0506
 Email: passmore@bespc.com
        fortunato@bespc.com




                                                  2
